Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4. 6-9, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 are allowable over the prior art because the combination of all limitations including a method of calculating an aging state (i.e., State of Health (SOH)) of a battery, the method comprising: a measurement operation for measuring a current, a voltage, and a temperature at an execution start and end time for each charge and discharge operation during a charge and discharge operation execution in a target battery for a predetermined time; a State of Charge (SOC) change amount estimation operation for estimating a change amount of an SOC at a start and end time point of each of the charge and discharge operation based on the current, voltage, and temperature measured in the measurement operation; an SOH calculation operation for calculating an SOH according to each charge and discharge operation based on an absolute value of the SOC change amount calculated in the SOC change amount calculation operation of each of the charge and discharge operation, wherein when an SOC change amount calculated in the SOC change amount estimation operation is a negative number, the SOH calculation operation converts the negative number into a positive number to calculate the SOH; and an final SOH calculation operation for calculating a final SOH by applying a weight according to a charge and discharge count to each SOH calculated in the SOH calculation operation is not found, taught or suggested in the prior art of record.
Claims 6-9 are allowable over the prior art because the combination of all limitations including a device for calculating an aging state (i.e., State of Health (SOH)) of a battery, the device comprising: a measurement unit for measuring a current, a voltage, and a temperature at an execution start and end time for each charge and discharge operation during a charge and discharge execution in a target battery for a predetermined time; a State of Charge (SOC) estimation unit for estimating an SOC at an execution start and end time for each charge and discharge operation based on the current, voltage, and temperature measured in the measurement unit; an SOC change amount calculation unit for calculating a change amount of SOC according to each charge and discharge operation estimated by the SOC estimation unit; an SOH calculation unit for calculating an SOH of each charge and discharge operation based on an absolute value of the SOC change amount calculated in the SOC change amount calculation unit for each charge and discharge operation; and a final SOH calculation unit for calculating a final SOH by applying a weight according to a charge and discharge count to each SOH calculated in the SOH calculation unit is not found, taught or suggested in the prior art of record.
Claims 11 and 12 are allowable over the prior art because the combination of all limitations including a method of estimating a remaining battery lifetime, the method comprising: a measurement operation for measuring a current, a voltage, and a temperature at an execution start and end time for each charge and discharge operation during a charge and discharge operation execution in a target battery for a ; a battery lifetime estimation operation for calculating an estimated battery lifetime according to each charge and discharge operation based on each SOC change amount calculated in the SOC change amount calculation operation; and an final battery lifetime estimation operation for estimating a final SOH by applying a weight according to a charge and discharge count to each estimated battery lifetime calculated in the battery lifetime estimation operation is not found, taught or suggested in the prior art of record.
Specifically the Applicant’s arguments “The Final Office Action relies on paragraphs [0080]-[0082] of Nakao as disclosure of "an SOH calculation unit for calculating an SOH of each charge and discharge operation based on an absolute value of the SOC change amount calculated in the SOC change amount calculation unit for each charge and discharge operation," and paragraphs [0090], [0093], [0095] and [0099] of Nakao as disclosure of "a final SOH calculation unit for calculating a final SOH by applying a weight according to a charge and discharge count to each SOH calculated in the SOH calculation unit." However, the cited paragraphs do not discuss "SOH," which stands for "state of health." The Final Office Action identifies a feature called "SOC(t)" as being an "SOH" as recited in claim 6. But SOC(t) is merely just an SOC at a given time t, and is not indicative of a state of health of a battery. For instance, a battery may be perfectly healthy but at a given moment depleted, whereby charging the battery will fully restore the charge of the battery. In such a case, the battery would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L SUGLO whose telephone number is (571)272-8584.  The examiner can normally be reached on Monday through Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L SUGLO/Primary Examiner, Art Unit 2864